Citation Nr: 0947837	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  09-15 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to 
February 2008.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which, in pertinent part, denied service connection for 
a left ankle disability, low back disability, left knee 
disability, and bilateral pes planus.  

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

After certification of the appeal to the Board, the Veteran 
submitted additional evidence.  Such evidence was accompanied 
by a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.

The issues of entitlement to service connection for a left 
knee disability and bilateral pes planus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a left 
ankle disability.

2.  The Veteran's current chronic lumbar sprain is related to 
his active military service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a left 
ankle disability are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  The Veteran's lumbar sprain is related to his active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

Entitlement to service connection for a left ankle disability

The Veteran asserts that he incurred a left ankle disability 
in service.  However, a review of the evidence demonstrates 
that service connection for an ankle disability is not 
warranted.  

The record indicates that a current left ankle disability is 
not present and the Veteran's claim lacks merit in this 
regard.  The Board notes that although symptoms of pain were 
expressed by the Veteran on a 2008 VA QTC examination, the 
examiner noted a normal evaluation of the left ankle.  
Examination revealed no heat, redness, swelling, effusion, or 
drainage.  Range of motion was normal and not limited by 
repetitive use, pain, fatigue, weakness, lack of endurance, 
or incoordination.  The examiner could not determine whether 
any additional limitation in range of motion was caused by 
flare-ups.  X-ray of the left ankle was reported as normal.  
The examiner noted that there is no pathology to render a 
diagnosis and the Veteran had a normal examination and normal 
x-rays.

The grant of service connection, whether on direct or 
secondary basis, requires competent evidence to establish a 
diagnosis of the claimed disability.  The Court has held that 
a symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The Veteran has not identified 
or produced any evidence, medical or otherwise, that would 
tend to show that he currently has disability of the left 
ankle.

The Board notes that service treatment records reflect that 
the Veteran injured his left ankle in service.  Specifically, 
a left ankle sprain was noted in May 2006.  He continued to 
complain of pain according to treatment records dated from 
June through November 2006.  The diagnosis at that time was 
joint pain, localized in the ankle.  However, the remainder 
of the Veteran's service treatment records are negative for 
any diagnoses or findings regarding his left ankle.  There 
were no further treatment reports regarding any ankle.  
Although the Veteran reported that his left ankle is sore 
after running on his Report of Medical History, no left ankle 
disability is noted on separation examination dated in 
January 2008.

The Board does not dispute that the Veteran may experience 
various symptomatology.  However, the competent evidence of 
record does not show that his reports of ankle pain are due 
to any current disease or injury.  Without a pathology to 
which the symptoms of the Veteran's left ankle pain can be 
attributed, there is no basis to grant service connection.  
See Sanchez-Benitez, supra..

The Board is also aware of the Veteran's contentions that his 
ankle pain is etiologically related to his military service.  
Although the Veteran is competent to state that he 
experiences pain, he is not competent to diagnose himself 
with an ankle disability, which requires a medical diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Veteran has not brought forth competent evidence from a 
medical professional of a current disability stemming from 
left ankle problems during service; thus, service connection 
for the claimed disability cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992). See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability).

The preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application. 
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.

Entitlement to service connection for a low back disability

The Veteran asserts that he incurred a low back disability in 
service.  The Board notes that a current diagnosis of a low 
back disability is of record, as the June 2008 VA QTC 
examiner indicated that the Veteran has a diagnosis of 
chronic lumbar strain.  See generally, 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

Additionally, the Board notes that there are documented 
incidents of back pain and injuries in service.  In February 
2004, the Veteran reported experiencing intense pain in his 
back while running.  The assessment at that time was lumbar 
degenerative joint disease.  The Veteran again complained of 
back pain in March 2004 and diagnoses of muscle spasm, 
posterolateral derangement syndrome, and lumbar strain and 
myofascitis were noted.  In June 2006, the Veteran complained 
of back pain following a motor vehicle accident which was 
diagnosed as backache.  

The Veteran noted that he has had back pain since service.  
The Veteran is competent to report pain.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran was 
discharged in February 2008 and filed his claim for service 
connection for his back injury 2 months after discharge.  
Based on the foregoing, the record shows that the Veteran has 
incurred in-service injuries and experienced pain since 
service regarding his back.

The record also shows that the Veteran's current back 
disability is related to service.  The Veteran was examined 
in June 2008, four months after his separation from service.  
Although the examiner did not make a determination regarding 
whether the Veteran's disability was connected to his 
service, a diagnosis of chronic lumbar strain was noted.  In 
addition, the Veteran has denied any intervening injury to 
his back after service.

Based on the foregoing, the Board finds that the evidence 
supports the Veteran's claim of entitlement to service 
connection for his low back disability.  A current diagnosis 
of chronic lumbar strain was made merely five months after 
the Veteran's separation from service, and there is 
documentation of injuries to the Veteran's back in service.  
In addition, the Veteran's testimony, stating that he has had 
back pain since service is competent and credible.  The 
appeal is granted.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in May 
2008, before the original adjudication of the claims.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The May 2008 
VCAA notice letter also provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board notes the Veteran has subsequently claimed service 
connection for his left ankle on a secondary basis, but has 
not been provided notice consistent with a secondary service 
connection claim.  To the extent there existed any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial 
and that it did not affect the essential fairness of the 
adjudicatory process as he has not established a current left 
ankle disability, which is a critical element for 
establishing service connection on any basis.  As he was 
provided notice advising him to submit evidence of a current 
disability, and was provided a VA examination as well, any 
failure to provide notice regarding a claim for secondary 
service connection is harmless.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  A VA 
examination was performed in 2008 in order to obtain medical 
evidence as to the nature and extent of the claimed 
disabilities.  There is no identified relevant evidence that 
has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a left ankle disability is denied.

Service connection for a low back disability is granted.


REMAND

The Veteran contends that he incurred a left knee disability 
during service.  He stated that he sprained his left knee in 
February 2006.  Additionally, the Veteran has argued that he 
has bilateral pes planus that pre-existed service and was 
aggravated during service.

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim. 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in- 
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.

As indicated above, the Veteran has reported pain in his left 
knee which began in service and has continued since.  Service 
treatment records reflect complaints of left knee pain and a 
diagnosis of patellofemoral syndrome of the left knee in 
April 2007.  Upon separation, in January 2008, the examiner 
noted a history of left knee pain relating to a diagnosis of 
patellofemoral pain syndrome.  A 2008 VA QTC examination 
include complaints of pain in the left knee.  However, the 
examiner noted that there is no pathology to render a 
diagnosis and the Veteran had normal examination and x-rays.  
While pain, alone, without evidence of underlying pathology, 
does not constitute a disability for VA purposes (see 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)) the 
aforementioned evidence suggests that the Veteran currently 
has signs and symptoms of disabilities involving the left 
knee and his report of a continuity of symptomatology since 
service indicates that these signs and symptoms may be 
associated with service.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  In light of his report of a continuity of 
symptomatology, the Board finds that an additional medical 
opinion regarding any left knee disability would be helpful 
in resolving this claim.

Regarding the claim for service connection for bilateral pes 
planus, the law provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009).  In order 
to rebut the presumption of soundness, there must be clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to 
rebut the presumption of sound condition VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

In this case, the Veteran's bilateral pes planus was noted on 
entrance examination in July 2002.  While, even the Veteran 
admits that his bilateral pes planus preexisted his tour of 
active duty, there is no opinion as to whether his bilateral 
pes planus was aggravated by active duty and, if so, the 
amount of such aggravation.  

Given the foregoing, the Board finds that a VA medical 
opinion is necessary to determine whether military service 
aggravated any pre-existing bilateral pes planus, in 
accordance with the above-cited law.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if it is necessary to decide 
the claim).

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file any outstanding VA medical records.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to the 
claimed disabilities, such as providing 
him with updated notice of what evidence 
has been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); 38 U.S.C.A. §§ 5100, 5103, 
5103A; 38 C.F.R. § 3.159.  Specifically, 
he should be sent the necessary VCAA 
notice as it relates directly to claims 
for service connection based upon 
aggravation in service of a pre-existing 
disorder and the necessary VCAA notice as 
it relates directly to claims for 
secondary service connection, which differ 
from the usual service connection claims.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, since 
discharge, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran should be informed 
of any such problem.

3.  Arrange appropriate VA examination(s) 
to determine the nature, extent, and onset 
the Veteran's claimed left knee disability 
and bilateral pes planus.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  A detailed 
history of any symptomatology before, 
during and after service should be 
obtained from the Veteran.  All indicated 
tests and studies, if necessary, are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.

a.  The examiner should specify whether 
the Veteran currently has a left knee 
disability.  If a left knee disability is 
not present, the examiner should state so.

b.  Based on a review of the claims file 
and the results of the Veteran's physical 
examination, the examiner(s) should be 
asked to provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current left knee disability, if 
diagnosed, had its onset during service, 
or is causally related to injury in 
service or is in any other way causally 
related to the Veteran's service.  The 
examiner should also opine whether any 
above referenced disability was caused by, 
proximately due to, or aggravated by any 
service-connected disability.

c.  The examiner should also be asked to 
specifically address whether the Veteran's 
bilateral pes planus was aggravated, i.e., 
made permanently worse, during his 
military service beyond its natural 
progression.  The examiner should also 
opine whether bilateral pes planus was 
aggravated by any service-connected 
disability.  

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability. 

d.  Any opinion provided should include 
discussion of specific evidence of record, 
including the 2008 discharge summary and 
the service treatment records indicating a 
diagnosis of patellofemoral syndrome, 
regarding a left knee disability; and the 
2002 entrance examination regarding 
bilateral pes planus.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusion of the 
examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained after the last statement 
or supplemental statement of the case 
(SSOC) was issued.  If the benefit sought 
on appeal remains denied, furnish the 
Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


